DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/14/2022.  Claims 1-20 are still pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 9,843,500. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘500 Patent Claims 7+8 Claims
A method, comprising:
A method, comprising:
in an onboard unit installed in a vehicle, generating a traffic data report packet  information identifying a location of the vehicle in a network;
; generating a an identification of said link and said entry and exit times;  
aggregating the generated data report packet by storing the generated data report packet in a transmission queue, the onboard unit storing and maintaining the generated data report packet in the transmission queue with other data report packets in a sequence in accordance with potential transmission times associated with each data report packet.
storing said generated data report in a transmission queue said onboard unit stores and maintains said generated data report packet in said transmission queue with otherdata report packets in a sequence in accordance with potential transmission times of said other data report packets;

.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claims 7+8 of the ‘500 patent.  There are differences depicted in the bolded words and the strike-through words. The differences are deemed obvious as followings.  Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is obvious to those skilled in the art of claim drafting to do so in 
Dependent claims 2-10 are deemed obvious over the dependent claims 8-14 of the ‘500 patent for the same rationales applied to base claim 1 as discussed above.
Group claims 11-13 and 14-20 are deemed obvious over group claims 7-14 of the ‘500 patent for the same rationales applied to group claims 1-10 as discussed above.

Allowable Subject Matter
It is noted that claims 1-20 of the instant application claim variously and essentially the same limitations as those in claims 7-14 of the ‘500 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Response to Arguments
The response filed on 03/14/2022 has correctly identified the status of the claims in the Remarks, on page 8 of the response filed on 03/14/2022.
Pertaining the indefiniteness rejection of claim 2 under 35 U.S.C. 112, the amendment to claim 2 in the response has overcome the rejection.
Pertaining the nonstatutory double patenting rejection of claims 1-20 over claims 7-14 of the US patent 9,843,500, the Applicant states that the Applicant may file a terminal disclaimer to expedite prosecution once all claims are indicated allowable.
The statement is noted but not overcome the outstanding rejection.  Perhaps, in a response to this Office Action, the Applicant ought to file a terminal disclaimer to overcome the outstanding rejection and place the application in a favorable condition for allowance.
Pertaining the prior art rejection under 35 U.S.C. 103 rejection as being unpatentable over the reference of Azevedo et al. (US 10,986,476), the amendment to the certain claims and the outstanding response, in which the Applicant has clearly pointed out the differences between the claimed limitations presented in the claims against those taught by Azevedo in the response, has overcome the rejection.  Thus, the rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dieudonne et al., COL: a Data Collection Protocol for VANET, IEEE, 6 pages, June 2012.
Placzek, Selective data collection in vehicular networks for traffic control applications, Emerging Technologies, 18 pages, November 30, 2010.
Remy et al., A Data Collection and Aggregation Platform for Vehicular Networks, downloadable at http://www.senouci.net/download/Publications/Conferences/2010/Senouci_LCN2010.pdf, 3 pages, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 23, 2022